Citation Nr: 0529406	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  98-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Chapter 35 Survivors' and Dependents' 
Educational Assistance.  


REPRESENTATION

Appellant represented by:  Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had 20 years of active military service, to 
include service in Vietnam, terminating with his retirement 
in March 1988.  The veteran died in January 1997, and the 
appellant is his widow.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions.  A hearing was held before a 
Veterans Law Judge in August 1999.  In January 2000, the 
Board remanded the case to the RO for further evidentiary 
development.  In a May 2003 decision, the Board denied the 
claim for service connection for the cause of the veteran's 
death, and denied eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance.  

The appellant then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2003 
joint motion to the Court, the parties (the appellant and the 
VA Secretary) requested that the Board decision be vacated 
and the issues remanded pursuant to the Court's holding in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).  In a May 2004 Court 
order, the joint motion was granted, the Board's May 2003 
decision was vacated, and the issues were remanded.  The case 
was subsequently returned to the Board.  In June 2004, the 
Board mended the appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In October 
2005, she indicated that she wanted to attend a travel board 
hearing before a Veterans Law Judge at the Montgomery 
Regional Office.  She was given this opportunity because the 
judge who conducted the hearing in August 1999 is no longer 
employed at the Board.  

Accordingly, this case is REMANDED for the following action: 

Schedule the veteran for the requested 
hearing before a Veterans Law Judge 
sitting at the RO.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

